Per Curiam:
Fazon Swinton (Swinton) appeals his conviction following a jury trial in the Circuit Court of Jackson County, for second degree murder, armed criminal action, attempted robbery in the second degree, and leaving the scene of a shooting. Swinton argues that the trial court plainly erred by not sua sponte striking a venireperson who had questioned how Swinton could establish self-defense without testifying and by admitting testimony, during the punishment phase of the trial, that Swinton had been associated with a criminal gang. We affirm. Rule 30.25(b).